In a support proceeding, the appeal, as limited by appellant’s brief, is from so much of an order of the Family Court, Suffolk County, dated November 15, 1971, as denied his application to modify a prior order of said court, dated July 24, 1970, so as to eliminate support for respondent. Order affirmed insofar as appealed from, without costs. No opinion. Latham, Acting P. J., Gulotta, Brennan and Benjamin, JJ., concur; Shapiro, J., dissents and votes to reverse the order insofar as appealed from and to grant a new trial, with the following memorandum: I would grant appellant’s motion to modify the order of July 24, 1970 so as to delete the award of support for respondent and permit the issue of the marriage of the parties to be determined on the merits.